Citation Nr: 0608320	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-00 387	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to June 
1968.  He died on October [redacted], 2000.  The appellant is his 
widow.  She appealed to the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied her claim for service 
connection for the cause of his death.

In December 2004, the appellant-widow testified at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ) of 
the Board.  The transcript from that proceeding is of record.

In March 2005, the Board remanded this case to the RO for 
consideration of additional evidence.  The RO considered this 
evidence, continued to deny the claim, and returned the case 
to the Board for further appellate consideration.

Unfortunately, still further development is required before 
actually deciding the appeal.  So, for the reasons discussed 
below, the case again is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.




REMAND

In the previous March 2005 remand, the Board noted that the 
most recent supplemental statement of the case (SSOC) had 
been issued in April 2004, and that the RO had certified the 
appeal to the Board in July 2004.  But the appellant was not 
notified that she could submit additional argument and or 
evidence within 90 days pursuant to 38 C.F.R. § 20.1304 
(2004).  And additional evidence was submitted from August to 
October 2004.  Most of the evidence was duplicative of 
evidence previously submitted.  But the appellant also 
submitted a letter, dated in October 2004, from the veteran's 
private physician relating to the cause of the veteran's 
death.  The appellant-widow had submitted a copy of this 
letter during her December 2004 hearing.  And since she did 
not waive her right to have this additional evidence 
initially considered by the RO, the Board remanded her claim 
so the RO (AMC, actually) could issue another SSOC in 
response.  38 C.F.R. § 20.1304(c) (2005).  The AMC issued the 
SSOC in October 2005.

In the cover letter to that October 2005 SSOC, the AMC 
notified the appellant she had 60 days to make additional 
comment or that she could waive this 60-day response period 
and continue her appeal to the Board.  In November 2005, 
prior to the expiration of that 60-day response period, she 
submitted a lay statement from a friend of the late veteran 
in addition to a statement in support of her claim (VA Form 
21-4138).  She again did not waive her right to have this 
additional evidence initially considered by the RO (AMC); 
indeed, the RO (AMC) received this additional evidence well 
within the 60-day response time indicated in the October 2005 
SSOC.  So the RO (AMC) must first consider this additional 
evidence and issue yet another SSOC in response.  
See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted 
by the appellant or her representative must be referred to 
the agency of original jurisdiction for initial review, 
unless this procedural right is waived by the appellant or 
her representative, or unless the Board determines the 
benefit sought can be allowed on appeal without 
such a referral).

Accordingly, this case regrettably is again REMANDED to the 
RO (via the AMC) for the following development and 
consideration:

The RO must readjudicate the appellant-
widow's claim based on the additional 
evidence she has submitted since the most 
recent SSOC in October 2005.  
This includes, in particular, November 
2005 statements from J.A. and the 
appellant (on VA Form 21-4138).  If the 
appellant's claim remains denied, send 
her and her representative another SSOC 
containing a summary of the relevant 
evidence submitted since the last SSOC in 
October 2005, and a citation and 
discussion of the applicable laws and 
regulations.  She and her representative 
should also be afforded the opportunity 
to respond to the SSOC before the claim 
is returned to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of her until she is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


